          Case 2:18-cv-00862-MMD-NJK Document 138 Filed 05/11/20 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5
     LINKSMART WIRELESS TECHNOLOGY,
 6   LLC,                                                Case No.: 2:18-cv-00862-MMD-NJK
 7          Plaintiff,                                                  ORDER
 8   v.
 9   CAESARS ENTERTAINMENT
     CORPORATION, et al.,
10
            Defendants.
11
12         On June 17, 2019, the Court ordered the parties to file a proposed schedule with calendar
13 deadlines for the post-claim construction deadlines within 30 days of the issuance of the claim
14 construction order. Docket No. 71 at 4. On May 8, 2020, the Court issued the claim construction
15 order. Docket No. 137.
16         Accordingly, no later than June 5, 2020, the parties must file a proposed schedule with
17 calendar deadlines for the post-claim construction deadlines. Further, no later than May 22, 2020,
18 the parties must file a stipulation with five dates for the post-claim construction settlement
19 conference. See Docket No. 46 at 2.
20         IT IS SO ORDERED.
21         Dated: May 11, 2020
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28
